Pee Curiam,
We are of opinion that the general borough law of 1851 does not repeal that portion of the road law of 1836 authorizing the court of quarter sessions to lay out a private road. The contention of the appellant is, that while the act of 1836 is not repealed generally, yet it is no longer operative as regards boroughs, and that, since the passage of the act of 1851, whatever authority there is in the matter belongs to the borough authorities. We cannot sustain this position. We think the power to lay out a private road in a borough still remains in the court of quarter sessions, and, as there is nothing else in the case, the proceedings below must be affirmed. It is so ordered.